WILSHIRE MUTUAL FUNDS, INC. Qualified Class Shares of Dow Jones Wilshire 5000 Indexsm Portfolio Supplement dated June 27, 2008 to the Prospectus dated May 1, 2008 This Supplement information replaces and supersedes any contrary information contained in the Prospectus. Effective July 14, 2008, the Prospectus is revised as follows: THE FOLLOWING INFORMATION REPLACES THE COMPANY’S WEBSITE ADDRESS ON THE FRONT COVER OF THE PROSPECTUS: www.wilshirefunds.com THE FOLLOWING INFORMATION REPLACES THE INFORMATION FOUND UNDER THE HEADING “HOW TO
